
	
		III
		112th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Ms. Snowe (for herself,
			 Mrs. Shaheen, Mr. Blumenthal, Mr.
			 Lieberman, Mr. Kerry,
			 Mr. Brown of Massachusetts,
			 Ms. Collins, and
			 Ms. Ayotte) submitted the following
			 resolution; which was considered and agreed to
		
		
			June 18, 2012
			Preamble amended by unanimous consent
		
		RESOLUTION
		Commending the efforts of the firefighters
		  and emergency response personnel of Maine, New Hampshire, Massachusetts, and
		  Connecticut, who came together to extinguish the May 23, 2012, fire at
		  Portsmouth Naval Shipyard in Kittery, Maine.
	
	
		Whereas
			 the USS Miami (SSN–755), a Los Angeles-class nuclear attack submarine with a
			 crew of 13 officers and 120 enlisted personnel, arrived at Portsmouth Naval
			 Shipyard on March 1, 2012, for 20 months of scheduled maintenance;
		Whereas
			 at 5:41 p.m. EDT on May 23, 2012, a 4-alarm fire occurred in the forward
			 compartment of the USS Miami;
		Whereas
			 emergency response personnel, led by the firefighters of Portsmouth Naval
			 Shipyard, worked for nearly 10 hours in tight, obstructed quarters filled with
			 noxious smoke and searing heat—
			(1)to prevent any loss of life;
			(2)to bring the fire under control; and
			(3)to successfully prevent the flames from
			 reaching any nuclear material and allow the nuclear reactor to remain
			 unaffected and stable throughout;
			Whereas
			 23 fire departments and emergency response teams from the States of Maine, New
			 Hampshire, Massachusetts, and Connecticut provided mutual aid support during
			 the fire, including—
			(1)Pease Air Force Base, New Hampshire;
			(2)York County Hazardous Materials Response
			 Team, Maine;
			(3)Massachusetts Port Authority Logan Airport
			 Crash Team;
			(4)South Portland Fire Department,
			 Maine;
			(5)Eliot Fire Department, Maine;
			(6)Lee Fire Department, New Hampshire;
			(7)Dover Ambulance, New Hampshire;
			(8)Portsmouth Fire Department, New
			 Hampshire;
			(9)Hampton Fire Department, New
			 Hampshire;
			(10)Kittery Fire Department, Maine;
			(11)Newcastle Fire Department, New
			 Hampshire;
			(12)American Medical Response Ambulance, New
			 Hampshire;
			(13)Hanscom Air Force Base,
			 Massachusetts;
			(14)Naval Submarine Base New London,
			 Connecticut;
			(15)Rye Fire Department, New Hampshire;
			(16)Greenland Fire Department, New
			 Hampshire;
			(17)York Fire Department, Maine;
			(18)Newington Fire Department, New
			 Hampshire;
			(19)Somersworth Fire Department, New
			 Hampshire;
			(20)Rollinsford Fire Department, New
			 Hampshire;
			(21)South Berwick Fire Department,
			 Maine;
			(22)York Ambulance, Maine; and
			(23)York Beach Fire Department, Maine;
			 and
			Whereas
			 the heroic actions of those firefighters, emergency response personnel, and the
			 USS Miami crew and shipyard firefighters, 7 of whom suffered minor injuries
			 during the fire, directly prevented catastrophe, and greatly limited the
			 severity of the fire even in the most challenging of environments: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the exemplary and courageous
			 service of all the firefighters and emergency response personnel who came
			 together to successfully contain the fire, minimizing damage to a critical
			 national security asset and ensuring no loss of life; and
			(2)expresses support for the Navy and the
			 exceptionally skilled workforce at Portsmouth Naval Shipyard in Kittery,
			 Maine.
			
	
		
			
			Secretary
		
	
